HARPER, J.
Appellant was tried and convicted at the October term of the district court of Hunt county, being charged with passing a forged instrument.
*565There is neither a statement of facts nor bills of exception in the record. The indictment charges the defendant with passing a forged instrument. The charge submits this offense to the jury. In the absence of a statement of facts, the presumption is that the court charged the law applicable to the facts introduced in evidence.
The judgment is affirmed.